Citation Nr: 1631755	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for left ear hearing loss.
 
4.  Entitlement to a disability rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his spouse
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, July 2011, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
      
In an August 2012 rating decision, the RO granted an increased percent disability rating for the Veteran's PTSD, effective from his August 30, 2011 date of claim.  As this was not a not full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In April 2016, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

Since issuance of the August 2012 Statements of the Case (SOCs), additional evidence has been associated with the record.  However, in July 2016 the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  

The issues of entitlement to service connection for sleep apnea and entitlement to a rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's hypertension is not attributable to service and was not manifest within one year of separation from service.

2.  The Veteran's left ear hearing loss is not attributable to service and was not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension or sensorineural hearing loss become manifest to a degree of 10 percent within one year from date of termination of such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

As described below, the claims on appeal must be denied.  The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached on the appeal.  

	Hypertension

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  The regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, Note (1) (2015).  

Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, or; that systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104  , DC 7101.

The law also provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Although the Veteran's DD Form 215 depicts Vietnam service during the Vietnam Era, hypertension is not a disorder presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  As such, presumptive service connection based on herbicide exposure is not applicable to the claim.  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has current hypertension, documented on VA examination in July 2012.  

On entry into service, hypertension was not noted.  A January 1964 pre-induction examination showed that the Veteran's blood pressure was 140 systolic and 80 diastolic.  A February 1965 induction examination showed that the Veteran's blood pressure was 134 systolic and 82 diastolic.  He made no complaints related to blood pressure on the January 1964 or February 1965 Reports of Medical History.  The service treatment records (STRs) are devoid of complaints, treatment, or diagnoses of hypertension.  An October 1965 Class III Flight examination showed that the Veteran's blood pressure was 140 systolic and 80 diastolic.  He made no related complaints on the accompanying Report of Medical History.  On the January 1967 separation examination, blood pressure was 158 systolic and 86 diastolic, and hypertension was not documented.  There were no complaints related to blood pressure on the accompanying Report of Medical History.  A three-day blood pressure check was recommended on the separation examination report, and the study was conducted that month.  Multiple blood pressure readings were recorded, but none showed a blood pressure reading of 160/90 or higher.  While the highest diastolic measurement recorded was 96, the highest systolic measurement obtained was 158. 

On VA examination in May 2010, the examiner reviewed the claims file and examined the Veteran.  The examiner opined that the Veteran's hypertension was not incurred in or caused by service.  The examiner noted the elevated blood pressure reading taken on separation, but further noted that the Veteran was not diagnosed with hypertension for 43 years following discharge.  There was no intercurrent documentation to show the progression of hypertension.  It was unlikely that the Veteran had hypertension for 43 years prior to his diagnosis in 2005.

On VA examination in July 2012, the examiner reviewed the claims file and pertinent medical literature, and examined the Veteran.  The examiner reiterated the blood pressure measurements taken in January 1967 and on the separation examination report.  The examiner stated that the requested medical opinion could not be provided without resort to mere speculation.  The STRs, including the fifteen readings taken in January 1967, showed elevation in only eight measurements.  The remainder of the STRs throughout the Veteran's two-year military career lacked documentation of hypertension.  The examiner discussed the pulse rate measurements accompanying the three-day blood pressure study conducted in January 1967, and noted that the pulse rate columns indicated whether the measurement was taken after sitting or after exercising.  The chart, however, did not indicate whether the blood pressure measurements were also taken after sitting or after exercising.  There was no additional information accompanying the chart that could have affected the blood pressure measurements obtained, including whether the Veteran was in pain that day or had any elevation in temperature.  The examiner noted that the claims file contained no indication that the Veteran had hypertension requiring medication from his release from active duty in 1967 until he was diagnosed with hypertension decades later.

At the April 2016 hearing, the Veteran testified that his hypertension arose in service, and that he lived with it for 30 years following discharge until it was eventually diagnosed and treated.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The VA examination reports, particularly the May 2010 report, are adequate for the purposes of adjudication.  The examiner addressed the STRs and contentions of service connection.  The examiner based the conclusions on an examination of the claims file, the Veteran's diagnostic reports, and medical literature.  The examiner reviewed and accepted the Veteran's reported history and symptoms regarding hypertension in rendering the opinions, and provided a rationale for the conclusions reached.

The Board has considered that the examiners did not provide an opinion regarding a relationship between herbicide exposure in service and the subsequent development of hypertension.  However, any error in this regard is harmless.  The 2012 examiner specifically noted the Veteran's Vietnam service, and the 2010 examiner specifically discussed his prior Agent Orange registry examination, but neither attributed his hypertension to service.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Moreover, the record does not contain any indication of an etiological relationship between the Veteran's hypertension and his Vietnam service.  

The only other evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are competent.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence.  Further, the Board finds that the lay statements are credible.  Consequently, the Board will weigh the lay statements against the medical evidence.

The May 2010 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used her expertise in reviewing the facts of this case and determined that the current symptoms were not related to service or a service-connected disability.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

As noted above, chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document hypertension within one year of the Veteran's 1967 discharge.  Accordingly, such presumptive service connection is not warranted.  

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and the in-service injury or disease, hypertension was not noted during service and none of the blood pressure readings obtained met the requirements set by VA for a diagnosis of hypertension.  There was not a combination of manifestations sufficient to identify the disease entity in service; hypertension was never identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

      Left Ear Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes, as documented on VA examination in July 2012.  

On the Veteran's January 1964 pre-induction examination and February 1965 entrance examination, no abnormalities of the ears were found and his hearing tests did not depict hearing loss for VA purposes.  Diagnoses, complaints, or treatment related to hearing loss were not documented throughout service, although the Veteran sought treatment for otitis externa in September 1965.  Multiple copies of his January 1967 separation examination are contained in the electronic file, but the hearing test conducted is illegible.  However, on the report, the examining physician indicated that the Veteran's ears were normal and hearing loss was not documented.

Despite the STRs, VA has determined that the Veteran was exposed to excessive noise during service due to his military occupational specialty (MOS) in service of helicopter mechanic.  See, e.g., August 2012 SOC. 

As for the etiology of the Veteran's bilateral hearing loss, the Veteran has undergone VA examinations on three occasions.  On VA examination in April 2011, the examiner reviewed the claims file and examined the Veteran.  She noted the 1963 ear infection, and the Veteran's reports that he has had recurrent infections and hearing loss since then.  She further documented the Veteran's exposure to excessive noise during service, and denial of occupational or recreational noise exposure.  The examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of military noise exposure because his hearing remained normal throughout service.  As such, the current hearing loss is more likely a post-service occurrence.

On VA examination in July 2012, the examiner reviewed the claims file and examined the Veteran.  The examiner discussed the in-service excessive noise exposure, and that the Veteran's hearing was normal in both January 1964 and February 1965.  The September 1965 ear infection was addressed.  The Veteran reported post-service occupational noise exposure in his job as a mechanic, and recreational noise exposure from lawn equipment, although hearing protection was worn for this.  His post-service medical history also included left ear outer ear infections with cerumen impaction, dizziness, and hypertension.  The examiner opined that as the right ear depicted a significant threshold shift at a high frequency, the hearing loss was likely related to in-service noise exposure.  However, given the lack of documentation of hearing loss in the STRs, left ear hearing loss was less likely than not related to in-service noise exposure.  Occupational and recreational noise exposure, age, and general health were more likely the cause of current left ear hearing loss.

On VA ear examination in January 2013, the examiner reviewed the claims file and examined the Veteran.  The Veteran was diagnosed with a perforated tympanic membrane.  The 1965 ear infection was addressed, and the Veteran's reports of continuing infections and showering in dirty river water were discussed.  The Veteran's post-service history of ear infections was recounted.  At the conclusion of the report, the examiner opined that the Veteran's left eardrum perforation was not related to service.  A bilateral ear examination was normal at separation in 1967 and there was no record of an abnormal ear examination until 42 years later in 2009.  VA treatment records from 2005 to 2009 revealed no ear infections.  There was no objective evidence of chronic tympanic membrane perforations.

At the April 2016 hearing, the Veteran testified that his current hearing loss is related to noise exposure in service, as well as the 1965 infection and subsequent perforated eardrum.  The Veteran's wife testified that she knew him prior to service, and he has had symptoms of hearing loss only since his discharge from service.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim for service connection for left ear hearing loss.

The VA examination reports, particularly those of April 2011 and July 2012, are adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiners based their conclusions on a review of pertinent records and the Veteran's diagnostic reports.  They reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, including the conceded in-service hazardous noise exposure.  They provided a rationale for the conclusions reached.    

The Board has considered that the July 2012 VA audiologist's opinion was founded, in part, on the audiogram administered at separation, which, in electronic form, is not legible despite the fact that numerous copies have been uploaded.  It appears that at the time of the July 2012 examination report, the examiner relied on a paper copy of the audiogram.  However, there is no reason to doubt the July 2012 audiologist's interpretation of this record.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Moreover, the July 2012 examiner's findings are consistent with the fact that the in-service examining physician did not document any hearing loss in the left ear in the summary section of the report. 

The only other evidence to the contrary of the VA examination reports are the Veteran's lay assertions, and those of his wife, that his left ear hearing loss is related to service.  The VA examiners were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinion, used their expertise in reviewing the facts of this case and determined that the Veteran's left ear hearing loss is not related to service.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In weighing the VA examiner's opinions against those of the Veteran and his wife, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professionals outweighs that of the general lay assertions.

As noted above, chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document left ear hearing loss within one year of the Veteran's 1967 discharge.  Accordingly, such presumptive service connection is not warranted.  

As for a continuity of symptomatology between the present condition and in-service injury or disease, hearing loss was not noted during service, and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by April 2010, March 2011, September 2011 letters.  Moreover, at the April 2016 hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103  . See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  Further, following the April 2016 hearing, the undersigned held the record open for 90 additional days for the Veteran to submit additional evidence.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  



ORDER

Service connection for hypertension is denied.

Service connection for left ear hearing loss is denied.


REMAND

The Veteran seeks service connection for sleep apnea, to include as secondary to his service-connected PTSD.  In September 2011, a VA examination was conducted for this claim, but the examiner did not render the requested opinion on the matter of secondary service connection because the Veteran had not yet been diagnosed with sleep apnea.  As sleep apnea was subsequently diagnosed in a sleep study conducted in November 2012, the claim must be remanded for a medical opinion.

As for the claim for PTSD, at the April 2016 hearing the Veteran testified that his psychiatric symptoms have increased in severity since his last VA examination was conducted more than four years ago in January 2012.  Hearing Transcript, 3-9.  For example, the Veteran testified that he experiences uncontrollable anger and panic attacks, symptoms that were not found by the January 2012 examiner.  The record contains no psychiatric treatment records since the last VA examination to otherwise assess the current severity of the Veteran's condition.  A current examination must be afforded.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, these claims are REMANDED for the following action:

1.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his sleep apnea and PTSD. The RO must request any records identified by the Veteran, if not already on file, and must also obtain any updated VA treatment records.

2.  Afford the Veteran a VA examination(s) to obtain an opinion as to the etiology of his sleep apnea.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

For each disorder, the examiner must provide an opinion as to (i.) whether the disorder began during active service or is related to any incident of service, and (ii.) whether the disorder was caused or aggravated (chronically worsened) by the service-connected PTSD.

3.  Afford the Veteran for a VA examination to ascertain the current severity of the service-connected PTSD, in accordance with the applicable worksheet for rating psychiatric disorders.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims folder must be made available to the examiner in conjunction with the examination.  Rationales for all opinions expressed should be provided. 

4.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


